Appeal from *1314an order of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered April 6, 2006 in a breach of contract action. The order, among other things, denied the motion of defendant Dufferin Construction Company, a Division of St. Lawrence Cement, Inc., for summary judgment dismissing the complaint against it and denied the cross motion of plaintiff for partial summary judgment on the issue of liability against that defendant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in the decision at Suprime Court. Present— Scudder, P.J, Centra, Lunn, Fahey and Peradotto, JJ.